Citation Nr: 9906505	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for bilateral 
osteochondritis dissecans, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to August 1946.  


REMAND

After receiving a letter from the Department of Veterans 
Affairs (VA) advising him that his appeal had been certified 
to the Board of Veterans' Appeals (Board) for disposition, 
the veteran submitted a written statement to the Board, dated 
February 25, 1999, in which he indicated that he wished to 
appear and testify at a hearing in Colorado, if possible.  

In consideration of the foregoing, this case is REMANDED to 
the Regional Office (RO) for the following: 

The RO should clarify the type of hearing requested 
by the 
veteran.  After determining the type of hearing 
requested,
the RO should schedule an appropriate hearing for 
the veteran.
A copy of the notice to the veteran of the 
scheduling of the 
hearing should be placed in the record.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 3 -


